Citation Nr: 18100377
Decision Date: 04/11/18	Archive Date: 04/11/18

DOCKET NO. 14-26 143
DATE:	April 11, 2018
ISSUES DECIDED:	0	ISSUES REMANDED:	3
 
REMANDED ISSUES
Entitlement to service connection for depression, claimed as secondary to service-connected coronary artery disease (CAD); entitlement to a disability rating in excess of 10 percent for CAD; and entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) are remanded for additional development.
The VA examinations of record state that the Veteran does not have any other diagnosed psychiatric conditions besides PTSD.  However, VA treatment records associated with the claims file repeatedly list diagnoses of PTSD and depression, and note that the Veteran has a past medical history inclusive of a depressive disorder.  The Board cannot provide an adequate decision in this case without an addendum medical opinion that reconciles the Veterans VA treatment records with the examinations of record and opines as to whether the Veteran has a separately diagnosed condition of depression or whether the depression noted in his treatment records is a symptom of his PTSD.  In the event that the examiner determines that depression cannot be diagnosed, VA requires a medical explanation as to why the treatment records in question do not indicate that this condition is present.  In the event that the examiner determines depression can be diagnosed, VA requires an opinion as to whether it is at least as likely as not that the Veterans depression is caused or aggravated by his CAD or by the restrictions placed on his activities as a result of his CAD.
The requested opinions regarding depression may have a bearing on the analysis of the Veterans overall mental health picture and provide information relevant to the analysis of the effects of his CAD.  Consequently, the matters of increased ratings for PTSD and CAD are remanded as they are inextricably intertwined.  Parker v. Brown, 7 Vet. App. 116 (1994). 
The matters are REMANDED for the following actions:
1. Obtain and associate with the claims file any outstanding/updated VA treatment records that are not already associated with the claims file that are relevant to the claims on appeal.
2. After the above records development is completed, arrange for addendum opinions from an appropriate examiner as to whether the Veteran has, or has had at any time during or proximate to the appeal period, a diagnosable condition of depression.  If it is the examiners opinion that no diagnosis of depression exists or has existed during or proximate to the appeal period, the examiner should explain what is meant by the repeated references to PTSD and depression in the Veterans VA treatment records since 2013, along with the notation of a depressive disorder in his medical history.  If it is the examiners opinion that depression was or is diagnosed, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veterans depression was caused or aggravated (worsened to any extent) by the Veterans CAD or the physical restrictions placed on his activities due to his CAD.
The examiner should provide a complete rationale for each opinion given, and cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.  If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, it should be so stated and the provider must (to comply with governing legal guidelines) explain why the opinion sought cannot be offered without resort to speculation.  In the event the examiner determines that a requested opinion cannot be provided without an additional examination, the Veteran should be scheduled for an additional examination.		
3. Once the development described above has been completed, undertake any further development that may be indicated.  Then, readjudicate the claims on appeal.  With respect to the claim for an increased rating for CAD, additional evidence has been received since the last statement of the case was provided regarding that issue in May 2014.  Consequently, the readjudication of that issue should consider all evidence received since that time.  If any claim remains denied, or less than the full benefit sought is granted, provide the Veteran and his agent with an appropriate supplemental statement of the case and the requisite time to respond.  Then, if the claims file is otherwise in order, return the claims to the Board for further appellate review.
 
 
A. ISHIZAWAR
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	Steven H. Johnston, Associate Counsel

